

Aflac Incorporated 1st Quarter 2014 10-Q [afl-331201410q.htm]
EXHIBIT 10.6


SECOND AMENDMENT TO THE
AFLAC INCORPORATED EXECUTIVE DEFERRED COMPENSATION PLAN
(As amended and restated effective January 1, 2009)
THIS SECOND AMENDMENT to the Aflac Incorporated Executive Deferred Compensation
Plan (the “Plan”) is made effective as of July 1, 2013, by the Administrative
Committee of the Plan (the “Administrative Committee”).
WITNESSETH:
WHEREAS, Aflac Incorporated (the “Company”) has previously established the Plan
for the benefit of its eligible employees and their beneficiaries; and
WHEREAS, pursuant to Section 10.1 of the Plan, the Administrative Committee is
authorized to amend the Plan; and
WHEREAS, the Administrative Committee wishes to amend the Plan to: (i) provide
that prorated matching contributions may be made to individuals who are
Territory Directors for at least 6 months during a calendar year, but do not
remain employed as Territory Directors on the last day of the year; and
(ii) allow the Company’s Executive Vice President of Corporate Services to
authorize additional matching and discretionary contributions to the Plan.
NOW, THEREFORE, the Plan is hereby amended as follows:
1.
Section 1.23 is amended to read as follows:



1.23    Eligible TD Participant will mean, for the allocation of Matching
Contributions under Section 3.3(a), any Participant who, during a Plan Year, is
classified as a Territory Director by the Participating Company that employs
him, and either (i) is actively employed as a Territory Director by an Affiliate
as of the last day of such Plan Year, (ii) is not in the active employ of an
Affiliate on the last day of such Plan Year due to his death during such Plan
Year, or (iii) is actively employed as a Territory Director by the Affiliates
for at least 6 months during such Plan Year.
2.
Section 3.2(c) is amended to read as follows:



(c)    Amount.
(i)    Salary Deferrals. A Participant may elect to defer his Base Salary in 1%
increments, up to a maximum of 75% (or such other maximum percentage and/or
amount, if any, established by the Administrative Committee from Plan Year to
Plan Year). A Participant who is a Territory Director may elect, in lieu of a
percentage, to defer a specified dollar amount from his Base Salary.
Notwithstanding the foregoing, a Participant’s deferral for a paycheck shall not
exceed the



--------------------------------------------------------------------------------




amount of his Base Salary payable in such paycheck equal to the amount remaining
after required withholdings under Federal Insurance Contributions Act.
(ii)    Bonus Deferrals. The Participant may elect to defer his Annual Bonus up
to 100% (or such other maximum percentage and/or amount, if any, established by
the Administrative Committee from Plan Year to Plan Year). A Participant who is
a Territory Director may elect, in lieu of a percentage, to defer a specified
dollar amount from his Annual Bonus, but not more than the total amount of the
Annual Bonus. Any percentage election shall be applied to the Participant’s
gross Bonus without reduction for any FICA Tax applicable to the Bonus, but the
deferral amount shall be deducted after any FICA Tax applicable to the Bonus and
other tax withholding related to the amount of such FICA Taxes as permitted
under Code Section 409A, and shall not exceed the remaining amount of the Bonus
after reduction for FICA Taxes and such related tax withholding.
3.
Section 3.3 is amended to read as follows:



3.3    Matching Contributions.
(a)    Matching Contributions for Territory Directors. With respect to each
Eligible TD Participant who defers all or part of his Base Salary and/or Annual
Bonus for a Plan Year, the Participating Company will make a Matching
Contribution as determined under this subsection (a). In the case of an Eligible
TD Participant who is employed as a Territory Director on the last day of the
Plan Year or who dies during such Plan Year, the amount of such Matching
Contribution will equal 100% of the first $100,000 (or any lesser amount) of the
Eligible TD Participant’s Base Salary and/or Annual Bonus for such Plan Year
that such Eligible TD Participant designates as a Deferral Contribution. In the
case of an Eligible TD Participant who was an Eligible Participant for at least
6 months during such Plan Year, but was not employed as a Territory Director on
the last day of the Plan Year and did not die during the Plan Year, the Eligible
TD Participant will receive a Matching Contribution that is pro-rated by
multiplying the amount determined under the preceding sentence by a fraction,
the numerator of which is the number of completed calendar months in which the
Participant was classified as a Territory Director by the Affiliates during the
Plan Year and the denominator of which is 12; provided, however, that an
Eligible TD Participant whose employment is terminated due to Cause (as defined
in the Controlling Company’s long-term incentive plan and determined by the
Administrative Committee in its sole discretion) will not receive any Matching
Contribution. For clarity, the “Annual Bonus for a Plan Year” includes the
Annual Bonus earned during such Plan Year and paid in the following Plan Year,
and not any Annual Bonus paid during such Plan Year that was earned in a prior
year. Any Matching Contributions made pursuant to this subsection (a) will be

2

--------------------------------------------------------------------------------




100% vested at the time they are credited to the applicable Eligible TD
Participant’s Account and will be distributed to such Eligible TD Participant at
the same time and in the same form as the Deferral Contributions to which such
Matching Contributions relate are distributed pursuant to Articles V and VI,
subject to the terms of such Articles. Matching Contributions for a Plan Year
made pursuant to this subsection (a) will be credited to an Eligible TD
Participant’s Account during the first calendar quarter after the end of such
Plan Year, and will be allocated to Annual Bonus deferrals first, then to Base
Salary deferrals to the extent that the amount of Annual Bonus deferred for the
year is less than $100,000.
(b)    Other Matching Contributions. If and to the extent the Chief Executive
Officer of the Controlling Company, his duly authorized designee, the Executive
Vice President of Corporate Services of the Controlling Company, or the
Compensation Committee determines that, in addition to the Matching
Contributions for Eligible TD Participants as described in subsection (a)
hereof, the Controlling Company will make Matching Contributions for some or all
Participants, then as of the end of each payroll period (or such other date or
time as the Administrative Committee, in its sole discretion, determines from
time-to-time), the Administrative Committee will credit to each Participant’s
Account for such period a Matching Contribution equal to the amount of the
Matching Contribution so determined.
4.
Section 3.4 is amended to read as follows:



3.4    Discretionary Contributions.
The amount of a Discretionary Contribution (if any) shall be determined by the
Chief Executive Officer of the Controlling Company or his duly authorized
designee, the Executive Vice President of Corporate Services of the Controlling
Company, or the Compensation Committee, in his or its sole discretion. The
Administrative Committee shall credit any such Discretionary Contribution to the
Account of a Participant as of any Valuation Date.
5.
Section 3.8(a) is amended to read as follows:



(a)    General. A Participant shall at all times be fully vested in his Deferral
Contributions, Stock Option Contributions and, for an Eligible TD Participant,
his Matching Contributions made pursuant to Section 3.3(a), and the earnings
credited to his Account with respect to such Deferral, Stock Option and Matching
Contributions. Any Matching Contributions made pursuant to Section 3.3(b) and/or
Discretionary Contributions credited to a Participant’s Account and the earnings
credited with respect thereto shall vest in accordance with the vesting
schedule(s) specified and made effective for such contributions by the Chief
Executive Officer of the Controlling Company (to the extent duly authorized) or
his duly authorized designee, the Executive Vice President of Corporate Services

3

--------------------------------------------------------------------------------




of the Controlling Company, or the Compensation Committee, as applicable, in his
or its sole discretion.
6.
A new Section 5.2(a)(iii) is added to read as follows:



(iii) Matching Contributions Made after Separation. Notwithstanding subsections
(i) and (ii), the Payment Date with respect to Matching Contributions that are
credited to the Participant’s Account after the last day of the Plan Year in
which the Participant Separates from Service (in accordance with Section 3.3(a))
shall be the later of the date determined under subsections (i) and (ii) or the
date on which such Matching Contributions are credited to the Participant’s
Account.
7.
Section 5.5 is amended to read as follows:



5.5    Distribution of Post-409A Account Discretionary Contributions.
(a)    Determination by Grantor. Subject to Section 5.4, distribution of any
Discretionary Contributions from a Participant’s Post-409A Account shall be made
in the form and at the time specified by the Chief Executive Officer of the
Controlling Company (to the extent duly authorized) or his duly authorized
designee, the Executive Vice President of Corporate Services of the Controlling
Company, or the Compensation Committee, as applicable, when such Discretionary
Contribution is declared.
(b)    Participant Election in Absence of Designation. If the Chief Executive
Officer of the Controlling Company or his duly authorized designee, the
Executive Vice President of Corporate Services of the Controlling Company, or
the Compensation Committee, as applicable, does not designate a time and form of
payment for a Discretionary Contribution as provided in subsection (a) with
respect to a given Participant, such Discretionary Contribution shall be
distributed at the same time and in the same form of payment determined under
this Article applicable to such Participant’s Salary Deferral Election, if any
(including any modifications thereafter made in accordance with the provisions
of this Article), applicable to the Plan Year in which the Discretionary
Contribution is made.
(c)    No Designation and No Deferral Election. If the Chief Executive Officer
of the Controlling Company or his duly authorized designee, the Executive Vice
President of Corporate Services of the Controlling Company, or the Compensation
Committee, as applicable, does not designate a time and form of payment for a
Discretionary Contribution as provided in subsection (a), and the Participant
does not have a Salary Deferral Election in effect for the Plan Year in which
the Discretionary Contribution is made, such Discretionary Contribution shall be
distributed in the form provided in Section 5.2(b)(i), and the Payment Date for
such Discretionary Contribution shall be determined under Section 5.2(a)(i).

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, an officer of Aflac Incorporated has executed this Amendment
as of the date written below.


 
 
Aflac Incorporated
 
 
 
 
 
 
By:
/s/ Matthew Owenby
 
 
 
(Matthew Owenby)
 
 
 
 
 
 
Title:
Vice President, Human Resources
 
 
 
 
 
 
Date:
December 31, 2013




5